11-902-cv
     IBM v. Giovanni Visentin


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
     RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING
     A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
     FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER"). A
     PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
     BY COUNSEL.

 1              At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Daniel Patrick Moynihan United
 3   States Courthouse, 500 Pearl Street, in the City of New York, on the
 4   3rd day of November, two thousand eleven.
 5
 6   PRESENT:     AMALYA L. KEARSE,
 7                PIERRE N. LEVAL,
 8                DENNY CHIN,
 9                               Circuit Judges.
10
11   - - - - - - - - - - - - - - - - - - - -x
12
13   INTERNATIONAL BUSINESS MACHINES
14   CORPORATION,
15                  Plaintiff-Counter-
16                  Defendant-Appellant,
17
18                -v.-                                    11-902-cv
19
20   GIOVANNI VISENTIN,
21                  Defendant-Counter-
22                  Claimant-Appellee.
23
24   - - - - - - - - - - - - - - - - - - - -x
25
26
27   FOR PLAINTIFF-COUNTER-
28   DEFENDANT-APPELLANT:               ROBERT A. ATKINS (Martin Flumenbaum,
29                                      Eric Alan Stone, Jacqueline P. Rubin,
30                                      on the brief), Paul, Weiss, Rifkind,
31                                      Wharton & Garrison LLP, New York, New
32                                      York.
33
34   FOR DEFENDANT-COUNTER-
35   CLAIMANT-APPELLEE:                 MICHAEL L. BANKS (Sarah E. Bouchard,
36                                      on the brief), Morgan, Lewis & Bockius
37                                      LLP, Philadelphia, PA, and Schulte
38                                      Roth & Zabel LLP (Ronald E. Richman
39                                      and Jill Goldberg-Mintzer, on the
40                                      brief), New York, New York.
 1             Appeal from an order of the United States District Court

 2   for the Southern District of New York (Preska, Chief Judge) denying

 3   a motion for a preliminary injunction.
 4             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 5   AND DECREED that the order of the district court is AFFIRMED.

 6             Plaintiff-Counter-Defendant-Appellant International

 7   Business Machines Corporation appeals from Chief Judge Preska's

 8   denial of its motion for a preliminary injunction to enforce two

 9   noncompetition agreements.

10             After conducting a four-day evidentiary hearing, the

11   district court issued a sixty-two page decision setting forth

12   detailed findings of fact and conclusions of law.    International

13   Bus. Machs. Corp. v. Visentin, No. 11 Civ. 399, 2011 WL 672025

14   (S.D.N.Y. Feb. 16, 2011).

15             This Court reviews the district court's denial of a

16   preliminary injunction for abuse of discretion.    Grand River Enter.

17   Six Nations, LTD v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007).

18   Questions of fact are reviewed for clear error and questions of law
19   are considered de novo.   Id.

20             We conclude, for substantially the reasons set forth in

21   the district court's thoughtful and well-reasoned opinion, that the

22   district court did not abuse its discretion.     Accordingly, the

23   judgment of the district court is AFFIRMED.

24
25                                   FOR THE COURT:
26
27                                   Catherine O’Hagan Wolfe, Clerk
28
29




                                       -2-